Dewey, J.
Upon the evidence disclosed in the case, the plaintiff established, as against a stranger to the true legal title, a good and sufficient possessory title to enable him to maintain an action of tort for disturbance of his possession, or, under the old form of pleading, an action of trespass quare clausum.
In this state of the case, the defendant was required, if he would maintain his defence, to show a better title. He failed to produce any sufficient evidence of an older title by possession. It has become important for him to show a good paper title. *418The premises in dispute, it was conceded, were a portion of the land formerly belonging to the Housatonic Lower Proprietary. The defendant claimed title under the proprietary. His alleged source of title was a deed from Shaler Trowbridge. Trow-bridge was not himself a proprietor or a member of the proprietary. But his great grandfather was, it seems, a brother of an original proprietor. It is unnecessary to say whether this would furnish any sufficient legal presumption of title in Shaler Trowbridge by descent; inasmuch as the facts in the case further show that the father of Shaler Trowbridge was an illegitimate child, and so could not inherit, and therefore no estate would pass to Shaler Trowbridge through his father, for he had no estate. The deeds from other heirs of the father, dated April 4th 1847, are obnoxious to the same objection.
A deed was also introduced from Jedediah Burrill, dated April 16th 1845, under which the defendant claimed a right to locate upon lands of the proprietary. The defendant also contended that he had made a location, and acquired title thereby, on the 23d of March 1845, as would appear from the records of the proprietary. In answer' to this, the plaintiff denied the validity of that location, or that there were any proper officers of the proprietary, competent to act in the matter; and offered to show that there had been no proprietary meeting for fifty years previous to the year 1842; and that all those who had held offices in the proprietary were then deceased; which was conceded. The defendant thereupon attempted to set up a new organization of the proprietary in 1842. Such new organization required the calling of a meeting upon the request of five proprietors, and the evidence failed to prove that the five persons who called the meeting were proprietors. There was no sufficient evidence offered to show that the meeting of 1842 was a legal meeting, and none rejected by the court that was offered on that point. The court rejected the book of records as of itself showing a legal meeting, without further proof as to the persons who called it, &c., as was held in the case of Stevens v. Taft, 3 Gray, 487. The failure to establish the new organization of the proprietary in 1842 was not only fatal to the location *419made in March 1845, under any deeds then existing, giving such right to locate, but equally so to the resurvey and location offered in evidence as having taken place on the 6th of July 1845, which was after the deed from Burrill.
The offer to show a regular organization of the proprietary on the 25th of October 1855 was properly rejected, being an organization subsequent to the commencement of the present action and the time of committing the alleged trespasses for which this action was brought.
In the aspect of the case, as it was presented on the trial, the presiding judge properly rejected the evidence as to locations made under the authority of the meeting of 1842; and we perceive no ground for exceptions, on the part of the defendant, to any rulings upon points material to the case. It becomes unnecessary to consider particularly the rulings of the court upon the paper title offered by the plaintiff, as, in the view we take of the case, the plaintiff was entitled to maintain his action irrespectively of that; and the verdict for the plaintiff should be sustained as correct in matter of law, and the only proper verdict upon the facts proved as to the possessory title of the plaintiff; the defendant having failed to show any title in himself controlling it. Exceptions overruled.